DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The amendments to the specification overcome the objections.
The amended claims overcome the previous rejections.
See the new rejections below.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “both the groove and the retaining wall structure comprise rounded structures corresponding to corners of the rectangular display panel.” It is not clear what “rounded structures corresponding to corners of the rectangular display panel” means. What does “corresponding 
The remaining claims are rejected based on their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, US 2006/0043510, in view of Kishida, JP 2007-019562.
Claim 1: Yamazaki discloses
a display area (206); 
a non-display area (201-205); 
a plurality of film layers (101-187, FIGS. 2A-6B) disposed in the display area and the non-display area; 
a flexible printed circuit board (194) disposed in the non-display area; 
an anisotropic conductive film ([0127]) configured to attach the display panel with the flexible printed circuit board; 
and a barrier (sidewalls surrounding conductive film, FIG. 1B) disposed on a side of the display panel adjacent to the non-display area, 
wherein the barrier covers one or more film layers, and is configured to prevent the anisotropic conductive film from overflowing from an edge of the non-display area (FIG. 1B);
and the barrier comprises a retaining wall structure and a groove, 
The retaining wall is the sidewall on either side of the conductive film, and the groove is the space between.
the display panel is rectangular (Yamazaki FIG. 1A).
Yamazaki does not explicitly disclose that both the groove and the retaining wall structure comprise rounded structures corresponding to corners of the rectangular display panel. However, this was known in the art. See Kishida, FIG. 3(B) and accompanying text: “By having an outer edge on a curved line that smoothly changes the direction of the adhesive surface, it is possible to prevent the stress from being concentrated on the dotted portion regardless of the direction in which the stress is applied.” It would have been obvious to have had rounded corners in Yamazaki to gain this benefit. 
Although Kishida refers only to the shape of the conductive film, it would have been obvious to have had the groove also rounded, as the way in which the anisotropic conductive film is formed is by depositing it in the 
Claim 3: a thickness of the retaining wall structure is equal to a depth of the groove.
Claim 4: a shape of the groove comprises rectangular, V-shaped, and inverted trapezoidal; and a shape of the retaining wall structure comprises rectangular, triangular, and trapezoidal (FIG. 1B).
Claim 5: the plurality of  film layers are made of one selected from the group consisting of a planarization layer, an insulating layer, a first gate insulating layer, a second gate insulating layer, a buffer layer, and a polyimide flexible layer. Insulating layer 181, FIGS. 5A-5C, [0099].
Claim 6: Yamazaki discloses a pixel definition layer comprising a first pixel definition layer, a second pixel definition layer, and a third pixel definition layer, wherein the second pixel definition layer is disposed between the first pixel definition layer and the third pixel definition layer, a thickness of the first pixel definition layer is equal to a thickness of the third pixel definition layer, and a thickness of the second pixel definition layer is less than the thickness of the first pixel definition layer or the thickness of the third pixel definition layer:

    PNG
    media_image1.png
    325
    528
    media_image1.png
    Greyscale

Claim 7: a number of barriers is greater than or equal to one (FIGS. 1A-1B).
Claim 8: an upper surface of the barrier is (approximately) flush with a lower surface of the flexible printed circuit board (FIG. 1B).
Claim 9: Yamazaki discloses a first side (top, FIG. 1A), a second side (left), a third side (bottom), and a fourth side (right), wherein the barrier is parallel to the second side and the fourth side of the display panel (FIG. 1A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Kishida and Chan, US 2016/0205781. Yamazaki discloses at [0045] that there is an external driver circuit that is connected .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PETER BRADFORD/Primary Examiner, Art Unit 2897